Citation Nr: 1308758	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  08-17 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing (SAH).

2.  Entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The veteran served on active duty with the United States Marine Corps from January 1962 to May 1966, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.  The Board has recharacterized the single issue adjudicated by the RO as two separate issues, to better address the differing criteria applicable to each.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to insure review of the totality of the evidence.

The  issue of entitlement to an increased evaluation has been raised by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In October 2010, the veteran filed a formal claim of service connection for cataracts; although he RO initially interpreted this as encompassing a claim for increased rating for service-connected retinopathy, in April 2011 it determined that in fact a separate and distinct disability had been claimed. However, in connection with the claim, the Veteran submitted evidence regarding worsening, and VA secured several examinations regarding the current severity of the vision impairment.  Any of these submissions constitute claims for increase.  38 C.F.R. §§ 3.155, 3.157.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to SHA is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran does not have any service-connected anatomical loss or loss of use of any of his four extremities, nor has he sustained service-connected full thickness or subdermal burns.


CONCLUSION OF LAW

The criteria for entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing are not met.  38 U.S.C.A. §§ 2101(a), 5107; 38 C.F.R. §§ 3.102, 3.350(a)(2), 3.809, 4.63 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  September 2007 and January 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters did not notify the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, the benefit of specially adapted housing does not require assignment of either an effective date or evaluation, and hence the omission is compliant with the actual elements of the benefit sought.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained, in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran is in receipt of Social Security Administration (SSA) disability compensation, as reflected in an award letter of August 2005.  However, as these records could at best reflect the Veteran's condition two years prior to the claim at issue here, and not during any period of time under consideration now, they are not relevant and need not be obtained.  38 C.F.R. § 3.159 (c)(2).  Repeated VA examinations are associated with the claims file which reflect adequate clinical findings to permit application of the entitlement criteria for the benefit sought.  38 C.F.R. § 3.159(c)(4).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Entitlement to a certificate for specially adapted housing (SAH) is established when the Veteran is permanently and totally disabled due to enumerated service-connected disabilities.  The qualifying disabilities are: 1) the anatomical loss or loss of use of both lower extremities such that locomotion without an assistive device is precluded; 2) light perception only blindness in both eyes, plus the anatomical loss or loss of use of one lower extremity; 3) the anatomical loss or loss of use of one lower extremity in combination with a disease or injury which precludes locomotion without an assistive device; 4) the anatomical loss or loss of use of one lower and one upper extremity such that locomotion without an assistive device is precluded; 5) the anatomical loss or loss of use of both upper extremities at or above elbow level; or 6) full thickness or subdermal burns with contracture causing limitation of motion.  38 C.F.R. § 3.809(b). 

The Veteran has not alleged, nor does the evidence demonstrate, the existence of any severe burns, whether service-connected or not.  Accordingly, no further consideration of 38 C.F.R. § 3.809(b)(6) is necessary.
 
The provisions which do require further discussion all involve the function of the upper or lower extremities.  Loss of use of an extremity is defined as having no effective function beyond that which would be possible with use of a suitable prosthetic appliance.  Considered functions include grasping and manipulation in the hand, and balance and propulsion in the feet.  38 C.F.R. § 4.63.  Responsibility for determining loss of use lies with the adjudicator and not an examining physician.  Tucker vs. West, 11 Vet. App. 369 (1998). 

Here, there is no evidence or allegation of amputation of any upper or lower extremity.  The question, then, is whether any of the Veteran's service-connected disabilities have resulted in loss of use of upper or lower extremities.  He is service-connected for coronary artery disease, rated 60 percent disabling; diabetic retinopathy, rated 50 percent disabling; diabetes mellitus with peripheral vascular disease, rated 40 percent disabling; diabetic nephropathy with hypertension, rated 30 percent disabling; cerebrovascular accident residuals, rated 10 percent disabling; and diabetic peripheral neuropathy of all four extremities, each rated 10 percent disabling.  

The Veteran is dependent upon a wheelchair; a prescription for a motorized chair was first entered in April 2008.  Treatment records make clear, however, that such use is not due to any service-connected disability; although the presence of neuropathy was noted as an involved diagnosis, narrative progress notes address balance problems and the manifestations of a herniated disc in the lumbar spine, to include chronic lumbar radiculopathy.  See, e.g., clinical note in May 2008; VA examination in October 2008.  Moreover, despite the use of the wheelchair, the record reflects that the Veteran does retain some use of his legs.  In August 2012, for example, a VA doctor observed that the Veteran could stand and walk with the use of a walker or safety rails.   VA doctors also provided special shoes in light of his diabetes.  Private records document multiple falls; in one he sustained a rib injury when striking a table.  This could have occurred when standing, not from a chair.

While doctors uniformly stress the Veteran's need for assistance and support with daily tasks and ambulation, no doctor describes a loss of use of any extremity.  It is a certainty that the Veteran has impaired function and sensation in both his arms and legs, but such simply does not rise to the level of loss of use.  With his legs he retains some ability to stand and propel himself, and there is no evidence of inability to grasp and manipulate objects.  A March 2011 VA examiner described the neurological impairment of the extremities as being consistent with neuritis; regulations provide that the maximum disability level for neuritis is moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  The medical description of the disability coincides with the finding that the Veteran retains function in the extremities, and has not lost use.

As every qualifying disability or combination of disabilities to establish SAH eligibility requires the loss of use of at least one extremity be demonstrated, entitlement to the benefit sought cannot be found.  The preponderance of the evidence is against the claim; there is no doubt to be resolved.

ORDER

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is denied.

REMAND

With regard to establishing entitlement to a certificate of eligibility for assistance in acquiring necessary special home adaptations (SHA), remand is required.  Regulations provide that eligibility for SHA is shown where Veteran is permanently and totally disabled due to enumerated service-connected disabilities.  The qualifying disabilities are: 1) anatomical loss or loss of use of both hands; 2) 5/200 visual acuity or less in both eyes; 3) burns causing contracture and limitation of motion of extremities and/or the trunk; or 4) residuals of an inhalational injury such as asthma, pulmonary fibrosis, or chronic obstructive pulmonary disease (COPD).  38 C.F.R. § 3.809a(b).

Unlike SAH, SHA permits entitlement for impaired vision of a certain degree regardless of the functional impairment of any extremities.  As is noted above, the Veteran is service-connected for diabetic retinopathy, currently rated 50 percent disabling.  He has submitted evidence regarding a worsening of visual acuity in conjunction with a separate claim, not on appeal (service connection for cataracts).   As the evidence indicates that the Veteran's current visual acuity may not be accurately depicted in the evidence as it currently stands, remand is required for examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected diabetic retinopathy.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  Of particular relevance is whether the Veteran's vision is 5/200 visual acuity or less in both eyes.

2.  After completion of the above, readjudicate the claim on appeal regarding SHA.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The case should then be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of the veteran's claim.  The veteran need take no action unless otherwise notified, but he may submit additional evidence and argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


